NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ               Thirteenth District of Texas               956-318-2403 (FAX)

                                                                             www.txcourts.gov/13thcoa

                                           March 12, 2015

      Hon. Bobby Galvan
      Judge, 94th District Court
      Nueces County Courthouse, Suite 901
      901 Leopard
      Corpus Christi, TX 78401
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00680-CR
      Tr.Ct.No. 13-CR-2209-C
      Style:    The State of Texas v. Israel Ramirez


              Enclosed please find copy of an order issued by this Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: Hon. A. Cliff Gordon, * DELIVERED VIA E-MAIL *
           Hon. Mark Skurka, * DELIVERED VIA E-MAIL *
           Hon. Todd A. Robinson * DELIVERED VIA E-MAIL *
           Hon. Anne Lorentzen, Nueces County District Clerk * DELIVERED VIA E-MAIL *
           Hon. Elizabeth Schmidt * DELIVERED VIA E-MAIL *